                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA                          )
                                                   )
                       v.                          )
                                                   )
 CHARQUETTE CAMPBELL,                              )
                                                   )   No. 08 CR 453-14
                                Defendant,         )
                                                   )   Judge Kendall
                      and                          )
                                                   )
 RENTOKIL NORTH AMERICA, INC.,                     )
                                                   )
                 Third-Party Respondent.           )

                                     TURNOVER ORDER

       This matter is before the court on the United States of America’s motion for a turnover

order. The court has reviewed the motion and finds as follows:

       1.      The court entered a restitution judgment against Charquette Campbell, and the

balance is about $1.3 million as of May 9, 2019.

       2.      Rentokil North America, Inc., stated in its answer to a citation to discover assets

that it had earnings belonging to Campbell in its possession or under its control in the form of

earnings. The United States is entitled to the nonexempt 25% of Campbell’s disposable earnings

for each pay period since the citation was served and continuing each pay period until the debt is

paid in full, or until the respondent no longer has custody, possession, or control of any earnings

belonging to Campbell, or until further order of this court.

       3.      The Clerk of the Court collects all payments on monetary penalties imposed in

criminal cases. Accordingly, all payments should have “08 CR 453-14” written in the lower left

corner of the check and be submitted to: Clerk of the Court, U.S. District Court, Northern District

of Illinois, 219 South Dearborn Street, 20th Floor, Chicago, Illinois 60604.
It is therefore,

         ORDERED that Rentokil North America, Inc., shall submit to the Clerk of the Court for

 the Northern District of Illinois 25% of Charquette Campbell’s disposable earnings for each pay

 period since the citation was served and continuing each pay period until the debt is paid in full,

 or until the respondent no longer has custody, possession, or control of any earnings belonging

 to Campbell, or until further order of this court.



                       ENTER:


                                       Hon. Virginia M. Kendall
                                       United States District Judge

Date: May 13, 2019




                                                  2
